Citation Nr: 0611753	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-09 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for recurrent brain 
stem hemorrhages resulting from an arteriovenous 
malformation.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The appellant had inactive duty training from September 1961 
to April 1965 as a member of the Senior Reserve Officer's 
Training Corps (ROTC).  His enrollment in the ROTC included a 
period of active duty for training in June and July 1964.  He 
was also a member of the Army Reserves from November 1964 to 
April 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and May 2003 rating 
decisions of the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
veteran's claims seeking entitlement to a total disability 
rating based on individual unemployability and entitlement to 
service connection for brain stem hemorrhages resulting from 
an arteriovenous malformation, respectively.  


FINDINGS OF FACT

1.  Competent evidence has not been presented of an 
arteriovenous malformation having been incurred during any 
period of active duty, active duty for training, or inactive 
duty training.  

2.  The veteran has not been awarded service connection for 
any current disability.  


CONCLUSIONS OF LAW

1.  An arteriovenous malformation resulting in recurrent 
brain stem hemorrhages was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.340, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
informed of the evidence needed to show his entitlement to 
the benefits claimed via a December 2003 letter, the March 
2002 and May 2003 initial rating decisions, the January 2003 
and April 2004 statements of the case (SOC), and the 
supplemental statement of the case (SSOC).  In addition, 
these documents provided the appellant with specific 
information relevant to VA's duty to notify.  Thus, no 
further notices are required.  See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the appellant's claim or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.  The Board does note that 
subsequent to the veteran's appeal being received at the 
Board, the veteran submitted a June 1994 private magnetic 
resonance imaging (MRI) report and his own additional 
contentions.  He also did not waive agency of original 
jurisdiction consideration of this evidence.  However, 
because the June 1994 MRI report was already of record, and 
the veteran's contentions are essentially similar to those 
already received, no prejudice to the veteran results from 
Board consideration of these submission at this time.  

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letter, the rating decisions, 
the SOC, and the SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the appellant's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.  

As previously indicated, in Pelegrini, supra, the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided in March 2002 and May 2003, and appealed 
prior to required notice being afforded the appellant in 
December 2003.  

Nevertheless, the Board finds that any defect with respect to 
the timing of the notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notices provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

II. Service connection - Arteriovenous malformation

The appellant seeks service connection for recurrent brain 
stem hemorrhages resulting from an arteriovenous 
malformation, to include aggravation of an arteriovenous 
malformation as a pre-existing disability.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2005).  The term "active military service" 
includes any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24) (West 2002).  

As an initial matter, the Board notes the appellant has 
presented a current diagnosis of an arteriovenous 
malformation, rendered by A.T., M.D., a competent private 
neurologist.  This arteriovenous malformation has resulted in 
several brain stem hemorrhages.  In the absence of any 
contradictory evidence, this diagnosis is accepted by the 
Board.  Thus, the question becomes whether such a disability 
was either incurred in or aggravated by an in-service disease 
or injury.  

As was noted in the introduction, the appellant had periods 
of inactive duty training and active duty for training as a 
cadet in ROTC.  He also had a brief period of service in the 
Army Reserves.  Unfortunately, no service medical records are 
available for these time periods, although military personnel 
records confirm he was discharged from service April 14, 
1965, due to medical disqualification.  He contends that 
during his ROTC training, he fell 35 feet from a cable, 
landing in a lake and sustaining trauma to the head.  

Shortly after the appellant was discharged from service, he 
was hospitalized at a private facility in June 1965.  At 
admission, the appellant reported worsening of his pre-
existing diplopia and right 6th nerve paresis.  He 
subsequently developed complete left-side paralysis with 
marked nystagmus.  A bilateral carotid arteriogram was 
negative, and recurrence of multiple sclerosis was suspected.  
He responded to a treatment of very high doses of steroids, 
and regained strength and sensation in his left lower 
extremity.  He was subsequently discharged from the hospital 
and continued to receive medical care for various 
neurological symptoms.  

In support of his claim, the appellant has submitted numerous 
medical treatment records and opinion statements from Dr. T.  
In his statements, Dr. T. contends that in an April 1965 
training accident, the veteran suffered traumatic injuries 
resulting in neurological symptoms.  These symptoms are 
"highly suggestive" of a trauma-induced brain hemorrhage 
from a pre-existing arteriovenous malformation, according to 
an April 2002 statement.  The doctor also determined the 
appellant did not have multiple sclerosis, as was previously 
thought.  

The appellant also underwent VA neurological examination in 
May 2005.  After personally examining the appellant and 
reviewing the claims folder, the examiner concluded "[the 
appellant's] recurrent brainstem hemorrhage arising from 
[arteriovenous] malformation which existed prior to service 
is at least as likely as not permanently aggravated by the 
claimed accident" in April 1965.  

While the veteran has presented recent medical opinions 
suggesting he incurred or aggravated an arteriovenous 
malformation during military service, this does not end the 
Board's inquiry.  "It is the responsibility of the BVA . . . 
to assess the credibility and weight to be given to 
evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
With regard to the weight to assign to these medical 
opinions, the Court has held that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ." Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

In the present case, while both VA and private physicians 
have suggested the appellant's arteriovenous malformation was 
either incurred in or aggravated by an in-service incident, 
both examiners also began treating the appellant 20+ years 
after his military separation, and neither had access to any 
contemporaneous medical records demonstrating such an 
incident, or its alleged residuals.  Thus, while the Board 
finds these examiners to be competent medical experts, their 
statements cannot be accepted as anything more than 
speculation based on the appellant's own unverified self-
reported medical history.  While the veteran has pursued 
claims of service connection for multiple sclerosis and 
related neurological disabilities, he has not until recently 
reported trauma to the head.  Additionally, no evidence, 
other than his own self-reported history, demonstrates that 
he incurred any neurological or other cranial trauma as a 
result of his alleged fall.  As a medical opinion can be no 
better than the facts alleged by the veteran, an opinion 
based on an inaccurate (or, as here, unsubstantiated) factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Although an examiner can render a current diagnosis based on 
an examination of the veteran, without a thorough review of 
the record, such examiner's opinion regarding the etiology of 
the diagnosed condition can be no better than the facts 
alleged by the claimant.  See generally, Guimond v. Brown, 6 
Vet. App. 69 (1993); Reonal, 5 Vet. App. at 461; Swann, 5 
Vet. App. at 231; Black, 5 Vet. App. at 180.  

The Board also points out that the appellant's own reported 
history of the onset of his claimed neurological disability, 
as reflected in some records of his medical treatment, does 
not constitute competent evidence of the claimed onset or 
aggravation of this disorder.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence, and a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).  As the veteran is not himself a medical 
expert, his personal testimony regarding matters of medical 
diagnosis and/or etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Under these circumstances, the Board concludes that service 
connection for an arteriovenous malformation must be denied.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Total disability rating based on individual 
unemployability

The veteran seeks a total disability rating based on 
individual unemployability (TDIU).  A total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (2005).  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  If the 
applicable percentage standards set forth in 38 C.F.R. 
§ 4.16(a) are not met, an extra-schedular rating is for 
consideration where the veteran is otherwise unemployable due 
to service-connected disability.  38 C.F.R. § 4.16(b) (2005).  

In the present case, the veteran has not been awarded service 
connection for any current disability, to include within this 
Board decision.  In the absence of such an award, a total 
rating based on individual unemployability under 38 C.F.R. 
§ 4.16 is prohibited as a matter of law.  Accordingly, the 
claim will be denied because of the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  





ORDER

Service connection for recurrent brain stem hemorrhages 
resulting from an arteriovenous malformation is denied.  

A total disability rating based on individual unemployability 
is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


